Exhibit T3E.6 Yellow Media's Debtholders and Shareholders Approve Recapitalization Montreal (Quebec), September 6, 2012 — Yellow Media (TSX: YLO) announced today that its proposed recapitalization has been approved by the requisite majority of its debtholders and shareholders at their respective meetings, both of which were held earlier today in Montréal. "We are pleased with the results of the vote" said Marc P. Tellier, Yellow Media's President and Chief Executive Officer." The approval by the debtholders and shareholders represents a significant milestone towards the completion of the recapitalization." The Company proposed the recapitalization to align its capital structure with its operating strategy. The recapitalization will substantially improve the financial flexibility of the Company and allow the Company to pursue its ongoing transformation in order to enhance long-term value for stakeholders. The implementation of the recapitalization is expected to occur by the end of September 2012 subject to a number of conditions, including the receipt of the final approval by the Québec Superior Court, and to other risks and uncertainties. The recapitalization will not impact customers, suppliers and other business partners of Yellow Media. The Company's obligations to employees, including its pension and benefit plan obligations, are also unaffected by the recapitalization. Further information concerning the recapitalization is available on SEDAR (www.sedar.com) and the Company's website (www.ypg.com). About Yellow Media Inc.
